   Case 3:19-cv-00300-JPG Document 146 Filed 01/19/21 Page 1 of 1 Page ID #757




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEPHEN MCNUTT, Administrator of the Estate of
 Ronald D. McNutt, Deceased,

                Plaintiff,
                                                                    Case No. 19-cv-300-JPG
        v.

 R&S METALS LLC; AECOM ENERGY &
 CONSTRUCTION, INC.; ALBERICI CONSTRUCTORS,
 INC. and WASHINGTON GROUP-ALBERICI JOINT
 VENTURE

        Defendants, etc.,

        v.

 JAMES R. LANGSTON TRUCKING and RIVER
 METALS RECYCLING, LLC,

        Third-Party Defendants, etc.

                                            JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision as to some

matters and the parties having sought voluntary dismissal of the case;

       IT IS HEREBY ORDERED AND ADJUDGED that all claims in this case are dismissed with

prejudice and without costs.

                                             MARGARET M. ROBERTIE, Clerk of Court

Dated: January 19, 2021                      s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
